IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                        :               NO. 758
                                              :
         ORDER ADOPTING RULE 1.99             :               SUPREME COURT RULES DOCKET
         AND AMENDING THE NOTES TO :
         RULES 2.1, 2.4, 2.7, 2.8, 2.10, 3.3- :
         3.6, 3.9-3.11, 3.14, 7.2-7.4, AND :
         8.2 OF THE PENNSYLVANIA              :
         ORPHANS’ COURT RULES                 :




                                                ORDER


PER CURIAM

       AND NOW, this 5th day of January, 2018, upon the recommendation of the
Orphans' Court Procedural Rules Committee, the proposal having been published for
public comment at 47 Pa.B. 4671 (August 12, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1.99 of the Pennsylvania Orphans’ Court Rules is adopted in the attached
form, and that the Notes to Rules 2.1, 2.4, 2.7, 2.8, 2.10, 3.3-3.6, 3.9-3.11, 3.14, 7.2-
7.4, and 8.2 of the Pennsylvania Orphans’ Court Rules are amended in the attached
form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 6, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.